 



Exhibit 10.3
     
 
PLEDGE AGREEMENT
among
RCN CORPORATION,
CERTAIN SUBSIDIARIES OF RCN CORPORATION
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as COLLATERAL AGENT
 
Dated as of May 25, 2007

 
     
 

 



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT
          PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented
from time to time, this “Agreement”), dated as of May 25, 2007, among each of
the undersigned pledgors (each, a “Pledgor” and, together with any other entity
that becomes a pledgor hereunder pursuant to Section 30 hereof, the “Pledgors”)
and Deutsche Bank Trust Company Americas, as collateral agent (the “Collateral
Agent” and together with any successor collateral agent, the “Pledgee”), for the
benefit of the Secured Creditors referred to below. Except as otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
referred to below shall be used herein as therein defined.
W I T N E S S E T H :
          WHEREAS, RCN Corporation (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into a Credit Agreement, dated as of
May 25, 2007 (as amended, modified, restated and/or supplemented from time to
time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of, the
Borrower, all as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent, the Collateral Agent, each other Agent and the Pledgee are
herein called the “Lender Creditors”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries may at
any time and from time to time enter into one or more Interest Rate Protection
Agreements or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);
          WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary
Guarantor has jointly and severally guaranteed to the Secured Creditors the
payment when due of all Guaranteed Obligations as described therein;
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and to the Other Creditors
entering into Interest Rate Protection Agreements and Other Hedging Agreements
that each Pledgor shall have executed and delivered to the Pledgee this
Agreement; and
          WHEREAS, each Pledgor will obtain benefits from the incurrence of
Loans by the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower under the Credit Agreement and the
entering into by the Borrower and/or one or more of its Subsidiaries of Interest
Rate Protection Agreements or Other Hedging Agreements and, accordingly, desires
to execute this Agreement in order to satisfy the condition described in the

 



--------------------------------------------------------------------------------



 



Page 2

preceding paragraph and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower
and the Other Creditors to enter into Interest Rate Protection Agreements or
Other Hedging Agreements with the Borrower and/or one or more of its
Subsidiaries;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Pledgor, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor hereby makes the following representations and
warranties to the Pledgee for the benefit of the Secured Creditors and hereby
covenants and agrees with the Pledgee for the benefit of the Secured Creditors
as follows:
          1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor
for the benefit of the Secured Creditors to secure:
     (i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, fees, costs and indemnities) of such
Pledgor owing to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, the Credit Agreement and
the other Credit Documents to which such Pledgor is a party (including, in the
case of each Pledgor that is a Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under its Guaranty) and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in the Credit Agreement and in such other Credit Documents (all such
obligations, liabilities and indebtedness under this clause (i), except to the
extent consisting of obligations, liabilities or indebtedness with respect to
Interest Rate Protection Agreements or Other Hedging Agreements, entitled to the
benefits of this Agreement being herein collectively called the “Credit Document
Obligations”);
     (ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Other Creditors
now existing or hereafter incurred under, arising out of or in connection with
any Interest Rate Protection Agreement or Other Hedging Agreement, whether such
Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereinafter arising (including, in the case of a Pledgor that is a
Guarantor, all obligations, liabilities and indebtedness of such Pledgor under
its Guaranty in respect of the Interest Rate Protection Agreements and Other
Hedging Agreements), and the due performance and compliance by such Pledgor with
all of the terms, conditions and agreements contained in each such



--------------------------------------------------------------------------------



 



Page 3

Interest Rate Protection Agreement and Other Hedging Agreement (all such
obligations, liabilities and indebtedness under this clause (ii) being herein
collectively called the “Other Obligations”);
     (iii) any and all sums advanced by the Pledgee in order to preserve the
Collateral or preserve its security interest in the Collateral;
     (iv) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations or liabilities of such Pledgor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;
     (v) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 11 of this Agreement; and
     (vi) all amounts owing by any Pledgor to any Agent or any of its affiliates
pursuant to any of the Credit Documents in its capacity as such;
all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.
          2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized
terms used herein and defined in the Credit Agreement shall be used herein as
therein defined. Reference to singular terms shall include the plural and vice
versa.
          (b) The following capitalized terms used herein shall have the
definitions specified below:
          “Administrative Agent” shall have the meaning set forth in the
recitals hereto.
          “Adverse Claim” shall have the meaning given such term in
Section 8-102(a)(1) of the UCC.
          “Agreement” shall have the meaning set forth in the first paragraph
hereof.
          “Borrower” shall have the meaning set forth in the recitals hereto.
          “Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.
          “Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.



--------------------------------------------------------------------------------



 



Page 4

          “Collateral” shall have the meaning set forth in Section 3.1 hereof.
          “Collateral Accounts” shall mean any and all accounts established and
maintained by the Pledgee in the name of any Pledgor to which Collateral may be
credited.
          “Credit Agreement” shall have the meaning set forth in the recitals
hereto.
          “Credit Document Obligations” shall have the meaning set forth in
Section 1(i) hereof.
          “Domestic Corporation” shall mean any corporation or similar entity
organized under the laws of the United States, any State or territory thereof or
the District of Columbia.
          “Event of Default” shall mean any Event of Default under, and as
defined in, the Credit Agreement and shall in any event include, without
limitation, any payment default on any of the Obligations after the expiration
of any applicable grace period.
          “Exempted Foreign Entity” shall mean any Foreign Corporation and any
limited liability company organized under the laws of a jurisdiction other than
the United States or any State or Territory thereof that, in any such case, is
treated as a corporation or an association taxable as a corporation for U.S.
Federal income tax purposes.
          “Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC.
          “Foreign Corporation” shall mean any corporation or similar entity
organized under the laws of any jurisdiction other than the United States, any
State or territory thereof or the District of Columbia.
          “Indemnitees” shall have the meaning set forth in Section 11 hereof.
          “Instrument” shall have the meaning given such term in
Section 9-102(a)(47) of the UCC.
          “Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.
          “Lender Creditors” shall have the meaning set forth in the recitals
hereto.
          “Lenders” shall have the meaning set forth in the recitals hereto.
          “Limited Liability Company Assets” shall mean all assets, whether
tangible or intangible and whether real, personal or mixed (including, without
limitation, all limited liability company capital and interest in other limited
liability companies), at any time owned by any Pledgor and represented by any
Limited Liability Company Interest.



--------------------------------------------------------------------------------



 



Page 5

          “Limited Liability Company Interests” shall mean the entire limited
liability company membership interest at any time owned by any Pledgor in any
limited liability company.
          “Location” of any Pledgor has the meaning given such term in
Section 9-307 of the UCC.
          “Non-Voting Equity Interests” shall mean all Equity Interests of any
Person which are not Voting Equity Interests.
          “Notes” shall mean all promissory notes, including all intercompany
notes at any time issued to any Pledgor.
          “Obligations” shall have the meaning set forth in Section 1 hereof.
          “Other Creditors” shall have the meaning set forth in the recitals
hereto.
          “Other Obligations” shall have the meaning set forth in Section 1(ii)
hereof.
          “Partnership Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all partnership capital and interest in other partnerships), at any time owned
by any Pledgor and represented by any Partnership Interest.
          “Partnership Interest” shall mean the entire general partnership
interest or limited partnership interest at any time owned by any Pledgor in any
general partnership or limited partnership.
          “Pledged Notes” shall mean all Notes at any time pledged or required
to be pledged hereunder.
          “Pledgee” shall have the meaning set forth in the first paragraph
hereof.
          “Pledgor” shall have the meaning set forth in the first paragraph
hereof.
          “Proceeds” shall have the meaning given such term in
Section 9-102(a)(64) of the UCC.
          “Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.
          “Required Secured Creditors” shall have the meaning provided in the
Security Agreement.
          “Secured Creditors” shall have the meaning set forth in the recitals
hereto.
          “Secured Debt Agreements” shall mean (x) this Agreement, (y) the other
Credit Documents and (z) the Interest Rate Protection Agreements and Other
Hedging Agreements entered into with any Other Creditors.



--------------------------------------------------------------------------------



 



Page 6

          “Securities Account” shall have the meaning given such term in
Section 8-501(a) of the UCC.
          “Securities Act” shall mean the Securities Act of 1933, as amended, as
in effect from time to time.
          “Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.
          “Security” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock
and all Notes.
          “Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.
          “Specified Default” shall have the meaning set forth in Section 5
hereof.
          “Stock” shall mean all of the issued and outstanding shares of capital
stock or similar equity interests of any Domestic Corporation or Foreign
Corporation at any time owned by any Pledgor.
          “Termination Date” shall have the meaning set forth in Section 20
hereof.
          “Transmitting Utility” has the meaning given such term in
Section 9-102(a)(80) of the UCC.
          “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.
          “Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.
          “Voting Equity Interests” of any Person shall mean all classes of
Equity Interests of such Person entitled to vote.
          3. PLEDGE OF SECURITIES, ETC.
          3.1 Pledge. To secure the Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant, pledge and assign to
the Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest (subject only to those Liens permitted to exist
with respect to the Collateral pursuant to the terms of all Secured Debt
Agreements then in effect) in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):



--------------------------------------------------------------------------------



 



Page 7

     (a) each of the Collateral Accounts (to the extent a security interest
therein is not created pursuant to the Security Agreement), including any and
all assets of whatever type or kind deposited by such Pledgor in any such
Collateral Account, whether now owned or hereafter acquired, existing or
arising, including, without limitation, all Financial Assets, Investment
Property, monies, checks, drafts, Instruments, Securities or interests therein
of any type or nature deposited or required by the Credit Agreement or any other
Secured Debt Agreement to be deposited in such Collateral Account, and all
investments and all certificates and other Instruments (including depository
receipts, if any) from time to time representing or evidencing the same, and all
dividends, interest, distributions, cash and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing;
     (b) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;
     (c) all Limited Liability Company Interests owned by such Pledgor from time
to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interest relates,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Limited Liability
Company Interests and applicable law:
          (A) all its capital therein and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets and other distributions to
which such Pledgor shall at any time be entitled in respect of such Limited
Liability Company Interests;
          (B) all other payments due or to become due to such Pledgor in respect
of Limited Liability Company Interests, whether under any limited liability
company agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;
          (C) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
          (D) all present and future claims, if any, of such Pledgor against any
such limited liability company for monies loaned or advanced, for services
rendered or otherwise;
          (E) all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of such Pledgor in respect of such Limited Liability Company



--------------------------------------------------------------------------------



 



Page 8

Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and
          (F) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
     (d) all Partnership Interests owned by such Pledgor from time to time and
all of its right, title and interest in each partnership to which each such
Partnership Interest relates, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Partnership Interests and applicable law:
          (A) all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;
          (B) all other payments due or to become due to such Pledgor in respect
of Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
          (C) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
          (D) all present and future claims, if any, of such Pledgor against any
such partnership for monies loaned or advanced, for services rendered or
otherwise;
          (E) all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of such Pledgor in
respect of such Partnership Interests and any such partnership, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for



--------------------------------------------------------------------------------



 



Page 9

any of the foregoing or for any Partnership Asset, to enforce or execute any
checks, or other instruments or orders, to file any claims and to take any
action in connection with any of the foregoing; and
          (F) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
     (e) all Financial Assets and Investment Property owned by such Pledgor from
time to time;
     (f) all Security Entitlements owned by such Pledgor from time to time in
any and all of the foregoing; and
     (g) all Proceeds of any and all of the foregoing.
Notwithstanding anything to the contrary contained herein, no Pledgor shall be
required at any time to pledge hereunder more than 65% of the Voting Equity
Interest of any Foreign Corporation; provided that each Pledgor shall be
required to pledge hereunder 100% of any Non-Voting Equity Interest at any time
and from time to time acquired by such Pledgor of any Foreign Corporation.
          3.2 Procedures. (a) To the extent that any Pledgor at any time or from
time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall (to the extent provided below) take
the following actions as set forth below (as promptly as practicable and, in any
event, within 10 days after it obtains such Collateral) for the benefit of the
Pledgee and the other Secured Creditors:
     (i) with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall physically deliver such Certificated Security
to the Pledgee, endorsed to the Pledgee or endorsed in blank;
     (ii) with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), such Pledgor shall cause the issuer of such
Uncertificated Security to duly authorize, execute, and deliver to the Pledgee,
an agreement for the benefit of the Pledgee and the other Secured Creditors
substantially in the form of Annex H hereto (appropriately completed to the
satisfaction of the Pledgee and with such modifications, if any, as shall be
satisfactory to the Pledgee);
     (iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants



--------------------------------------------------------------------------------



 



Page 10

Trust Company or The Depository Trust Company), such Pledgor shall promptly
notify the Pledgee thereof and shall promptly take (x) all actions required
(i) to comply with the applicable rules of such Clearing Corporation or
Securities Intermediary and (ii) to perfect the security interest of the Pledgee
under applicable law (including, in any event, under Sections 9-314(a), (b) and
(c), 9-106 and 8-106(d) of the UCC) and (y) such other actions as the Pledgee
reasonably deems necessary or desirable to effect the foregoing;
     (iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(ii) hereof;
     (v) with respect to any Note, physical delivery of such Note to the
Pledgee, endorsed in blank, or, at the request of the Pledgee, endorsed to the
Pledgee; and
     (vi) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, (i) establishment by the Pledgee of a cash account in the
name of such Pledgor over which the Pledgee shall have “control” within the
meaning of the UCC and at any time any Event of Default is in existence no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Pledgee and (ii) deposit of such cash in such cash
account.
          (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
     (i) with respect to all Collateral of such Pledgor whereby or with respect
to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be reasonably requested from time to time by the Pledgee so that “control”
of such Collateral is obtained and at all times held by the Pledgee; and
     (ii) each Pledgor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be satisfactory to the Pledgee), to be filed in
the relevant filing offices so that at all times the Pledgee’s security interest
in all Investment Property and other Collateral which can be perfected by the
filing of such financing statements (in each case to the maximum extent
perfection by filing may be obtained under the laws of the relevant States,
including, without limitation, Section 9-312(a) of the UCC) is so perfected.



--------------------------------------------------------------------------------



 



Page 11

          3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, (i) such Collateral
shall automatically (and without any further action being required to be taken)
be subject to the pledge and security interests created pursuant to Section 3.1
hereof and (ii) such Pledgor will thereafter take (or cause to be taken) all
action (as promptly as practicable and, in any event, within 10 days after it
obtains such Collateral) with respect to such Collateral in accordance with the
procedures set forth in Section 3.2 hereof, and will promptly thereafter deliver
to the Pledgee (x) a certificate executed by an authorized officer of such
Pledgor describing such Collateral and certifying that the same has been duly
pledged in favor of the Pledgee (for the benefit of the Secured Creditors)
hereunder and (y) supplements to Annexes A through G hereto as are necessary to
cause such Annexes to be complete and accurate at such time. Notwithstanding the
foregoing, no Pledgor shall be required to pledge hereunder the equity interests
of any Exempted Foreign Entity.
          3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
          3.5 Certain Representations and Warranties Regarding the Collateral.
Each Pledgor represents and warrants that on the date hereof: (i) each
Subsidiary of such Pledgor, and the direct ownership thereof, is listed in Annex
B hereto; (ii) the Stock (and any warrants or options to purchase Stock) held by
such Pledgor consists of the number and type of shares of the stock (or warrants
or options to purchase any stock) of the corporations as described in Annex C
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex C hereto; (iv) the Notes held by such
Pledgor consist of the promissory notes described in Annex D hereto where such
Pledgor is listed as the lender; (v) the Limited Liability Company Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vi) each such Limited Liability Company Interest
referenced in clause (v) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (vii) the Partnership Interests held by such Pledgor consist of
the number and type of interests of the Persons described in Annex F hereto;
(viii) each such Partnership Interest referenced in clause (vii) of this
paragraph constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex F hereto; (ix) the exact
address of each chief executive office of such Pledgor is listed on Annex G
hereto; (x) the Pledgor has complied with the respective procedure set forth in
Section 3.2(a) hereof with respect to each item of Collateral described in
Annexes C through F hereto; and (xi) on the date hereof, such Pledgor owns no
other Securities, Stock, Notes, Limited Liability Company Interests or
Partnership Interests.
          4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall
have the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.



--------------------------------------------------------------------------------



 



Page 12

          5. VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT.
Unless and until there shall have occurred and be continuing any Event of
Default under the Credit Agreement or a Default under Section 10.01 or 10.05 of
the Credit Agreement (each such Default, a “Specified Default”), each Pledgor
shall be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof; provided that, in each case, no vote shall be
cast or any consent, waiver or ratification given or any action taken or omitted
to be taken which would violate, result in a breach of any covenant contained
in, or be inconsistent with any of the terms of any Secured Debt Agreement, or
which could reasonably be expected to have the effect of impairing the value of
the Collateral or any part thereof or the position or interests of the Pledgee
or any other Secured Creditor in the Collateral, unless expressly permitted by
the terms of the Secured Debt Agreements. All such rights of each Pledgor to
vote and to give consents, waivers and ratifications shall cease in case an
Event of Default has occurred and is continuing, and Section 7 hereof shall
become applicable.
          6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall
have occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor. The Pledgee shall be
entitled to receive directly, and to retain as part of the Collateral:
     (i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;
     (ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and
     (iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.
Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).



--------------------------------------------------------------------------------



 



Page 13

          7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT.
(a) If there shall have occurred and be continuing an Event of Default, then and
in every such case, the Pledgee shall be entitled to exercise all of the rights,
powers and remedies (whether vested in it by this Agreement, any other Secured
Debt Agreement or by law) for the protection and enforcement of its rights in
respect of the Collateral, and the Pledgee shall be entitled to exercise all the
rights and remedies of a secured party under the UCC as in effect in any
relevant jurisdiction and also shall be entitled, without limitation, to
exercise the following rights, which each Pledgor hereby agrees to be
commercially reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;
     (ii) to transfer all or any part of the Collateral into the Pledgee’s name
or the name of its nominee or nominees;
     (iii) to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
     (iv) to vote (and exercise all rights and powers in respect of voting) all
or any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);
     (v) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and



--------------------------------------------------------------------------------



 



Page 14

     (vi) to set off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
          (b) If there shall have occurred and be continuing a Specified
Default, then and in every such case, the Pledgee shall be entitled to vote (and
exercise all rights and powers in respect of voting) all or any part of the
Collateral (whether or not transferred into the name of the Pledgee) and give
all consents, waivers and ratifications in respect of the Collateral and
otherwise act with respect thereto as though it were the outright owner thereof
(each Pledgor hereby irrevocably constituting and appointing the Pledgee the
proxy and attorney-in-fact of such Pledgor, with full power of substitution to
do so).
          8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy
of the Pledgee provided for in this Agreement or in any other Secured Debt
Agreement, or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee, in
each case, acting upon the instructions of the Required Secured Creditors, and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement and the Security Agreement.
          9. APPLICATION OF PROCEEDS. (a) All monies collected by the Pledgee
upon any sale or other disposition of the Collateral pursuant to the terms of
this Agreement, together with all other monies received by the Pledgee
hereunder, shall be applied in the manner provided in the Security Agreement.
          (b) It is understood and agreed that each Pledgor shall remain jointly
and severally liable with respect to its Obligations to the extent of any
deficiency between the amount of the proceeds of the Collateral pledged by it
hereunder and the aggregate amount of such Obligations.
          10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making such sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money



--------------------------------------------------------------------------------



 



Page 15

paid over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.
          11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to
indemnify, reimburse and hold harmless the Pledgee and each other Secured
Creditor and their respective successors, assigns, employees, agents and
affiliates (individually an “Indemnitee”, and collectively, the “Indemnitees”)
from and against any and all obligations, damages, injuries, penalties, claims,
demands, losses, judgments and liabilities (including, without limitation,
liabilities for penalties) of whatsoever kind or nature, and (ii) to reimburse
each Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses, in each case arising out of or
resulting from this Agreement or the exercise by any Indemnitee of any right or
remedy granted to it hereunder or under any other Secured Debt Agreement (but
excluding any obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) or expenses of whatsoever kind or nature to the extent incurred
or arising by reason of gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). In no event shall the Pledgee hereunder be liable, in
the absence of gross negligence or willful misconduct on its part (as determined
by a court of competent jurisdiction in a final and non-appealable decision),
for any matter or thing in connection with this Agreement other than to account
for monies or other property actually received by it in accordance with the
terms hereof. If and to the extent that the obligations of any Pledgor under
this Section 11 are unenforceable for any reason, such Pledgor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law. The indemnity obligations
of each Pledgor contained in this Section 11 shall continue in full force and
effect notwithstanding the full payment of all the Obligations and the
termination of all Interest Rate Protection Agreements and Other Hedging
Agreements and Letters of Credit, and notwithstanding the discharge thereof.
          12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.
(a) Nothing herein shall be construed to make the Pledgee or any other Secured
Creditor liable as a member of any limited liability company or as a partner of
any partnership and neither the Pledgee nor any other Secured Creditor by virtue
of this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.
          (b) Except as provided in the last sentence of paragraph (a) of this
Section 12, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default shall have occurred. The Pledgee shall have only those powers
set forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.



--------------------------------------------------------------------------------



 



Page 16

          (c) The Pledgee and the other Secured Creditors shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
          (d) The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to the Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Collateral.
          13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor shall, at
its own expense, file and refile under the UCC or other applicable law such
financing statements, continuation statements and other documents, in form
reasonably acceptable to the Pledgee, in such filing offices as the Pledgee
(acting on its own or on the instructions of the Required Secured Creditors) may
reasonably deem necessary or appropriate and wherever required or permitted by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral hereunder and hereby authorizes the Pledgee to file financing
statements and amendments thereto relative to all or any part of the Collateral
(including, without limitation, financing statements which list the Collateral
specifically and/or “all assets” as collateral) without the signature of such
Pledgor where permitted by law, and agrees to do such further acts and to
execute and deliver to the Pledgee such additional conveyances, assignments,
agreements and instruments as the Pledgee may reasonably require or deem
advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.
          (b) Each Pledgor hereby constitutes and appoints the Pledgee its true
and lawful attorney-in-fact, irrevocably, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, from time to
time after the occurrence and during the continuance of an Event of Default, in
the Pledgee’s discretion, to act, require, demand, receive and give acquittance
for any and all monies and claims for monies due or to become due to such
Pledgor under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.
          14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. It is expressly understood, acknowledged and agreed by
each Secured Creditor that by accepting the benefits of this Agreement each such
Secured Creditor acknowledges and agrees that the obligations of the Pledgee as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and in Section 12 of the Credit Agreement.
The Pledgee shall act hereunder on the terms and conditions set forth herein and
in Section 12 of the Credit Agreement.



--------------------------------------------------------------------------------



 



Page 17

          15. TRANSFER BY THE PLEDGORS. Except as permitted (i) prior to the
date all Credit Document Obligations have been paid in full and all Commitments
under the Credit Agreement have been terminated, pursuant to the Credit
Agreement, and (ii) thereafter, pursuant to the other Secured Debt Agreements,
no Pledgor will sell or otherwise dispose of, grant any option with respect to,
or mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein.
          16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.
(a) Each Pledgor represents, warrants and covenants as to itself and each of its
Subsidiaries that:
     (i) it is the legal, beneficial and record owner of, and has good and
marketable title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement or permitted under the Secured
Debt Agreements);
     (ii) it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
     (iii) such Pledgor has duly executed and delivered this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except to the extent that the
enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);
     (iv) except (x) as may have been obtained or made on or prior to the
Initial Borrowing Date and which remain in full force and effect on the Initial
Borrowing Date and (y) for filings which are necessary to perfect the security
interests created under the Security Documents, which filings shall have been
made (or will be made within ten days of the Initial Borrowing Date, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of such Pledgor to authorize, or is required to be obtained or made
by, or on behalf of, such Pledgor in connection with, (i) the execution,
delivery and performance of this Agreement by such Pledgor or (ii) the legality,
validity, binding effect or enforceability of this Agreement;
     (v) neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
provision of any law, statute, rule or regulation, or any order, writ,
injunction or decree of any court, arbitrator or



--------------------------------------------------------------------------------



 



Page 18

governmental instrumentality, domestic or foreign, applicable to such Pledgor;
(ii) will violate or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the properties or assets
of such Pledgor or any of its Subsidiaries pursuant to the terms of any
indenture, material lease, material mortgage, material deed of trust, credit
agreement, loan agreement or any other material agreement, contract or other
instrument to which such Pledgor or any of its Subsidiaries is a party or is
otherwise bound, or by which it or any of its properties or assets is bound or
to which it may be subject; or (iii) will violate any provision of the
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation or limited liability company agreement (or
equivalent organizational documents), as the case may be, of such Pledgor or any
of its Subsidiaries
     (vi) all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) has been duly and validly
issued, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;
     (vii) each of such Pledgor’s Pledged Notes constitutes, or when executed by
the obligor thereof will constitute, the legal, valid and binding obligation of
such obligor, enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);
     (viii) the pledge, collateral assignment and delivery to the Pledgee of
such Pledgor’s Collateral consisting of Certificated Securities and Pledged
Notes pursuant to this Agreement creates a valid and perfected first priority
security interest in such Certificated Securities and Pledged Notes, and the
proceeds thereof, subject to no prior Lien or encumbrance or to any agreement
purporting to grant to any third party a Lien or encumbrance on the property or
assets of such Pledgor which would include the Securities (other than the liens
and security interests permitted under the Secured Debt Agreements then in
effect) and the Pledgee is entitled to all the rights, priorities and benefits
afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral; and
     (ix) “control” (as defined in Section 8-106 of the UCC) has been obtained
by the Pledgee over all of such Pledgor’s Collateral consisting of Securities
(including, without limitation, Notes which are Securities) with respect to
which such “control” may be obtained pursuant to Section 8-106 of the UCC,
except to the extent that the obligation of the applicable Pledgor to provide
the Pledgee with “control” of such Collateral has not yet arisen under this
Agreement; provided that in the case of the Pledgee obtaining “control” over
Collateral consisting of a Security Entitlement, such Pledgor shall have taken
all steps in its control so that the Pledgee obtains “control” over such
Security Entitlement.



--------------------------------------------------------------------------------



 



Page 19

          (b) Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to such Pledgor’s Collateral
and the proceeds thereof against the claims and demands of all persons
whomsoever; and each Pledgor covenants and agrees that it will have like title
to and right to pledge any other property at any time hereafter pledged to the
Pledgee by such Pledgor as Collateral hereunder and will likewise defend the
right thereto and security interest therein of the Pledgee and the other Secured
Creditors.
          (c) Each Pledgor covenants and agrees that it will take no action
which would violate any of the terms of any Secured Debt Agreement.
          (d) Each Pledgor hereby authorizes the Collateral Agent to make
duplicate filings as if such Pledgor is a Transmitting Utility, or
alternatively, as if such Pledgor is a Person which is not a Transmitting
Utility.
          17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION); JURISDICTION OF ORGANIZATION; LOCATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact legal name of each
Pledgor, the type of organization of such Pledgor, whether or not such Pledgor
is a Registered Organization, the jurisdiction of organization of such Pledgor,
such Pledgor’s Location and the organizational identification number (if any) of
each Pledgor is listed on Annex A hereto for such Pledgor. No Pledgor shall
change its legal name, its type of organization, its status as a Registered
Organization (in the case of a Registered Organization), its jurisdiction of
organization, its Location, or its organizational identification number (if
any), except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as same do not involve (x) a Registered Organization ceasing to constitute
same or (y) any Pledgor changing its jurisdiction of organization or Location
from the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Pledgee not less than 15 days’ prior written
notice of each change to the information listed on Annex A (as adjusted for any
subsequent changes thereto previously made in accordance with this sentence),
together with a supplement to Annex A which shall correct all information
contained therein for such Pledgor, and (ii) in connection with the respective
such change or changes, it shall have taken all action reasonably requested by
the Pledgee to maintain the security interests of the Pledgee in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect. In addition, to the extent that any Pledgor does not have an
organizational identification number on the date hereof and later obtains one,
such Pledgor shall promptly thereafter deliver a notification to the Pledgee of
such organizational identification number and shall take all actions reasonably
satisfactory to the Pledgee to the extent necessary to maintain the security
interest of the Pledgee in the Collateral intended to be granted hereby fully
perfected and in full force and effect.
          18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than termination of this Agreement pursuant to
Section 20 hereof), including, without limitation:



--------------------------------------------------------------------------------



 



Page 20

     (i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from, any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;
     (ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);
     (iii) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;
     (iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
     (v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
          19. SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of
Default shall have occurred and be continuing and any Pledgor shall have
received from the Pledgee a written request or requests that such Pledgor cause
any registration, qualification or compliance under any federal or state
securities law or laws to be effected with respect to all or any part of the
Collateral consisting of Securities, Limited Liability Company Interests or
Partnership Interests, such Pledgor as soon as practicable and at its expense
will use its best efforts to cause such registration to be effected (and be kept
effective) and will use its commercially reasonable efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
Collateral consisting of Securities, Limited Liability Company Interests or
Partnership Interests, including, without limitation, registration under the
Securities Act, as then in effect (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with any other governmental requirements;
provided, that the Pledgee shall furnish to such Pledgor such information
regarding the Pledgee as such Pledgor may request in writing and as shall be
required in connection with any such registration, qualification or compliance.
Each Pledgor will cause the Pledgee to be kept reasonably advised in writing as
to the progress of each such registration, qualification or compliance and as to
the completion thereof, will furnish to the Pledgee such number of prospectuses,
offering circulars and other documents incident thereto as the Pledgee from time
to time may reasonably request, and will indemnify, to the extent permitted by
law, the Pledgee and all other Secured Creditors participating in the
distribution of such Collateral consisting of Securities, Limited Liability
Company Interests or Partnership Interests against all claims, losses, damages
and liabilities caused by any untrue statement (or alleged untrue statement) of
a material fact contained therein (or in any related registration statement,



--------------------------------------------------------------------------------



 



Page 21

notification or the like) or by any omission (or alleged omission) to state
therein (or in any related registration statement, notification or the like) a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same may have been caused by an
untrue statement or omission based upon information furnished in writing to such
Pledgor by the Pledgee or such other Secured Creditor expressly for use therein.
          (b) If at any time when the Pledgee shall determine to exercise its
right to sell all or any part of the Collateral consisting of Securities,
Limited Liability Company Interests or Partnership Interests pursuant to
Section 7 hereof, and such Collateral or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Pledgee may, in its sole and absolute discretion, sell
such Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and
(iii) may restrict such sale to a purchaser who will represent and agree that
such purchaser is purchasing for its own account, for investment, and not with a
view to the distribution or sale of such Collateral or part thereof. In the
event of any such sale, the Pledgee shall incur no responsibility or liability
for selling all or any part of the Collateral at a price which the Pledgee, in
its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.
          20. TERMINATION; RELEASE. (a) On the Termination Date (as defined
below), this Agreement shall terminate (provided that all indemnities set forth
herein including, without limitation, in Section 11 hereof shall survive any
such termination) and the Pledgee, at the request and expense of such Pledgor,
will execute and deliver to such Pledgor a proper instrument or instruments
(including UCC termination statements) acknowledging the satisfaction and
termination of this Agreement (including, without limitation, UCC termination
statements and instruments of satisfaction, discharge and/or reconveyance), and
will duly release from the security interest created hereby and assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Pledgee and
as has not theretofore been sold or otherwise applied or released pursuant to
this Agreement, together with any moneys at the time held by the Pledgee or any
of its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which the Commitments under the Credit Agreement have
been terminated and all Interest Rate Protection Agreements and Other Hedging
Agreements entitled to the benefits of this Agreement have been terminated, no
Letter of Credit or Note (as defined in the Credit Agreement) is outstanding
(and all Loans have been paid in full), all Letters of Credit have been
terminated, and



--------------------------------------------------------------------------------



 



Page 22

all other Obligations (other than indemnities described in Section 11 hereof and
described in Section 12.06 of the Credit Agreement, and any other indemnities
set forth in any other Security Documents, in each case which are not then due
and payable) then due and payable have been paid in full.
          (b) In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) (x) at any time prior to the
time at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or disposition permitted by Section 9.02
of the Credit Agreement or is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement) or (y) at any time thereafter, to the extent permitted by the other
Secured Debt Agreements, and in the case of clauses (x) and (y), the proceeds of
such sale or disposition (or from such release) are applied in accordance with
the terms of the Credit Agreement or such other Secured Debt Agreement, as the
case may be, to the extent required to be so applied, the Pledgee, at the
request and expense of such Pledgor, will duly release from the security
interest created hereby (and will execute and deliver such documentation,
including termination or partial release statements and the like in connection
therewith) and assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold or released and as may be in the possession of the
Pledgee (or, in the case of Collateral held by any sub-agent designated pursuant
to Section 4 hereto, such sub-agent) and has not theretofore been released
pursuant to this Agreement.
          (c) If the Borrower designates any of its Subsidiaries as an
Unrestricted Subsidiary in accordance with Section 8.17 of the Credit Agreement
and such Subsidiary is a Pledgor, then the Pledgee, at the request and expense
of the Borrower, shall release from the security interest created hereby the
Collateral granted, pledged or assigned by such Subsidiary hereunder (and will
execute such documentation, including termination or partial release statements
and the like in connection therewith) and shall assign, transfer and deliver to
such Subsidiary (without recourse and without any representation or warranty)
such Collateral as may be in the possession of the Pledgee or any sub-agent
designated pursuant to Section 4 and has not theretofore been released pursuant
to this agreement.
          (d) At any time that any Pledgor desires that Collateral be released
as provided in the foregoing Section 20(a), (b) or (c), it shall deliver to the
Pledgee (and the relevant sub-agent, if any, designated pursuant to Section 4
hereof) a certificate signed by an authorized officer of such Pledgor stating
that the release of the respective Collateral is permitted pursuant to Section
20(a), (b) or (c) hereof. If reasonably requested by the Pledgee (although the
Pledgee shall have no obligation to make any such request), the relevant Pledgor
shall furnish appropriate legal opinions (from counsel, reasonably acceptable to
the Pledgee) to the effect set forth in the immediately preceding sentence.
          (e) The Pledgee shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with (or which the Pledgee in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 20.



--------------------------------------------------------------------------------



 



Page 24

          21. NOTICES, ETC. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by courier, be effective
when deposited in the mails, delivered to the telegraph company, cable company
or overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Pledgee or any Pledgor shall not be
effective until received by the Pledgee or such Pledgor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:

                    (a) if to any Pledgor, at:
 
       
 
      c/o RCN Corporation
 
      196 Van Buren Street
 
      Herndon, VA 20170
 
      Attention: Edward J. O’Hara, Treasurer
 
      Tel: (703) 434-8249
 
      Fax: (703) 434-8437
 
       
 
      with a copy to:
 
       
 
      RCN Corporation
 
      196 Van Buren Street
 
      Herndon, VA 20170
 
      Attention: Benjamin R. Preston, General Counsel
 
      Tel: (703) 434-8440
 
      Fax: (703) 434-8461



--------------------------------------------------------------------------------



 



Page 24

                    (b) if to the Pledgee, at:
 
       
 
      60 Wall Street
 
      New York, New York 10005
 
      Attention: Anca Trifan
 
      Telephone No.: (212) 250-6159
 
      Telecopier No.: (212) 797-4347

     (c) if to any Lender Creditor, either (x) to the Administrative Agent, at
the address of the Administrative Agent specified in the Credit Agreement, or
(y) at such address as such Lender Creditor shall have specified in the Credit
Agreement;
     (d) if to any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Pledgors and the Pledgee;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
          22. WAIVER; AMENDMENT. Except as provided in Sections 30 and 32
hereof, none of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever except in accordance with
the requirements specified in the Security Agreement.
          23. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 20,
(ii) be binding upon each Pledgor, its successors and assigns; provided,
however, that no Pledgor shall assign any of its rights or obligations hereunder
without the prior written consent of the Pledgee (with the prior written consent
of the Required Secured Creditors), and (iii) inure, together with the rights
and remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.
          24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
          25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE



--------------------------------------------------------------------------------



 



Page 25

SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS AGREEMENT, OR
ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY
OTHER JURISDICTION.
          (b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          26. PLEDGORS’ DUTIES. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Pledgor shall remain liable
to perform all of the obligations, if any, assumed by it with respect to the
Collateral and the Pledgee shall not have any obligations or liabilities with
respect to any Collateral by reason of or arising out of this Agreement, except
for the safekeeping of Collateral actually in Pledgor’s possession, nor shall



--------------------------------------------------------------------------------



 



Page 26

the Pledgee be required or obligated in any manner to perform or fulfill any of
the obligations of any Pledgor under or with respect to any Collateral.
          27. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with each Pledgor and the
Pledgee.
          28. SEVERABILITY. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          29. RECOURSE. This Agreement is made with full recourse to each
Pledgor and pursuant to and upon all the representations, warranties, covenants
and agreements on the part of such Pledgor contained herein and in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.
          30. ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of the Borrower that is required to become a party to this Agreement
after the date hereof pursuant to the requirements of the Credit Agreement or
any other Credit Document, shall become a Pledgor hereunder by (x) executing a
counterpart hereof and delivering same to the Pledgee or executing a joinder
agreement and delivering same to the Pledgee, in each case as may be requested
by (and in form and substance satisfactory to) the Pledgee, (y) delivering
supplements to Annexes A through G, hereto as are necessary to cause such
annexes to be complete and accurate with respect to such additional Pledgor on
such date and (z) taking all actions as specified in this Agreement as would
have been taken by such Pledgor had it been an original party to this Agreement,
in each case with all documents required above to be delivered to the Pledgee
and with all documents and actions required above to be taken to the reasonable
satisfaction of the Pledgee.
          31. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor
and the Secured Creditors that this Agreement shall be enforced against each
Pledgor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought. Notwithstanding anything to the
contrary contained herein, in furtherance of the foregoing, it is noted that the
obligations of each Pledgor constituting a Subsidiary Guarantor have been
limited as provided in the Subsidiaries Guaranty.
          32. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of
any Pledgor owned by the Borrower or any of its Subsidiaries are sold (to a
Person other than a Credit Party) in a transaction permitted pursuant to the
Credit Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then such Pledgor shall be released as a Pledgor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or indirectly, all of the Equity Interests in any Pledgor shall be
deemed to be a sale of all of the



--------------------------------------------------------------------------------



 



Page 27

Equity Interests in such Pledgor for purposes of this Section), and the Pledgee
is authorized and directed to execute and deliver such instruments of release as
are reasonably satisfactory to it. At any time that the Borrower desires that a
Pledgor be released from this Agreement as provided in this Section 32, the
Borrower shall deliver to the Pledgee a certificate signed by a principal
executive officer of the Borrower stating that the release of such Pledgor is
permitted pursuant to this Section 32. If requested by Pledgee (although the
Pledgee shall have no obligation to make any such request), the Borrower shall
furnish legal opinions (from counsel acceptable to the Pledgee) to the effect
set forth in the immediately preceding sentence. The Pledgee shall have no
liability whatsoever to any other Secured Creditor as a result of the release of
any Pledgor by it in accordance with, or which it believes to be in accordance
with, this Section 32.
          33. COMPLIANCE WITH LAWS. Each Pledgor agrees, following the
occurrence and during the continuance of an Event of Default, to use
commercially reasonable efforts, including taking any action which the Pledgee
and the Secured Creditors may reasonably request, to assist in obtaining any
required consent or approval of the Federal Communications Commission (the
“FCC”) or any other governmental or other authority for any sale or transfer of
control of the Collateral contemplated by the security documents pursuant to the
exercise of the rights and remedies of the Pledgee and the Secured Creditors
thereunder, including, upon request, to prepare, sign and file with the FCC the
assignor’s or transferor’s and licensee’s portions of any applications required
under the rules of the FCC for consent to the assignment or transfer of control
of any FCC construction permit, license or other authorization.
          Each Pledgor further consents, subject to obtaining any necessary
approvals, following the occurrence and during the continuance of an Event of
Default, to the assignment or transfer of control of any FCC or other
governmental construction permit, license, or other authorization to operate, to
a receiver, trustee, or similar official or to any purchaser of the Collateral
pursuant to any public or private sale, judicial sale, foreclosure, or exercise
of other remedies available to Pledgee and the Secured Creditors as permitted by
applicable law. Notwithstanding anything herein which may be construed to the
contrary, no action shall be taken by any of the Collateral Agent and the
Secured Creditors with respect to any license of the FCC unless and until any
applicable rules and regulations thereunder, requiring the consent to or
approval of such action by the FCC or any governmental or other authority, have
been satisfied.

* * * *



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 



--------------------------------------------------------------------------------



 



              RCN CORPORATION     21ST CENTURY TELECOM SERVICES, INC.    
BRAINSTORM NETWORKS, INC.     HOT SPOTS PRODUCTIONS, INC.     ON TV, INC.    
RCN-BECOCOM, INC.     RCN CABLE TV OF CHICAGO, INC.     RCN DIGITAL SERVICES LLC
 
      By: [        ], its managing member     RCN ENTERTAINMENT, INC.     RCN
FINANCE, LLC
 
      By: RCN Corporation, its managing member     RCN FINANCIAL MANAGEMENT,
INC.     RCN INTERNATIONAL HOLDINGS, INC.     RCN INTERNET SERVICES, INC.    
RCN NEW YORK COMMUNICATIONS, LLC
 
      By: [        ], its managing member     RCN TELECOM SERVICES, INC.     RCN
TELECOM SERVICES OF ILLINOIS, LLC
 
      By: RCN Corporation, its managing member     RCN TELECOM SERVICES OF
MASSACHUSETTS, INC.     RCN TELECOM SERVICES OF PHILADELPHIA, INC.     RCN
TELECOM SERVICES OF VIRGINIA, INC.     RCN TELECOM SERVICES OF WASHINGTON D.C.,
INC.     RFM 2, LLC
 
      By: RCN Corporation, its managing member     RLH PROPERTY CORPORATION    
STARPOWER COMMUNICATIONS, LLC
 
      By: RCN Telecom Services of Washington D.C., Inc., its managing member    
TEC AIR, INC.     UNET HOLDING, INC.,     as Pledgors           By:  
Name:         Title:             

 



--------------------------------------------------------------------------------



 



              Accepted and Agreed to:    
 
            DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral
     Agent and Pledgee    
 
           
By:
Name:
           
Title:
   
 
   
 
           
By:
Name:
           
Title: 
   
 
   

 



--------------------------------------------------------------------------------



 



ANNEX A
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                          Type of Organization   Registered       Pledgor’s
Location   Pledgor’s Organization Exact Legal Name   (or, if the Pledgor is an  
Organization?   Jurisdiction of   (for purposes of NY   Identification
Number(or, of Each Pledgor   Individual, so indicate)   (Yes/No)   Organization
  UCC § 9-307)   if it has none, so indicate)
 
                   

 



--------------------------------------------------------------------------------



 



ANNEX B
SCHEDULE OF SUBSIDIARIES

                      Entity Name     Jurisdiction of Organization     Direct
Owner    
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



ANNEX C
SCHEDULE OF STOCK
1. [                                        ]

                                  Name of                             Issuing  
  Type of     Number of     Certificate     Percentage     Corporation    
Shares     Shares     No.     Owned    
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

 



--------------------------------------------------------------------------------



 



ANNEX D
SCHEDULE OF NOTES

 



--------------------------------------------------------------------------------



 



ANNEX E
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
1. [                                        ]

          Name of   Type of     Issuing Limited Liability Company   Interest  
Percentage Owned
 
       

 



--------------------------------------------------------------------------------



 



ANNEX F
SCHEDULE OF PARTNERSHIP INTERESTS

 



--------------------------------------------------------------------------------



 



ANNEX G
SCHEDULE OF CHIEF EXECUTIVE OFFICES

      Name of Pledgor   Address(es) of Chief Executive Office

 



--------------------------------------------------------------------------------



 



ANNEX H
to
PLEDGE AGREEMENT
Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests
          AGREEMENT (as amended, modified, restated and/or supplemented from
time to time, this “Agreement”), dated as of                      ___,
                    , among the undersigned pledgor (the “Pledgor”), Deutsche
Bank Trust Company Americas, not in its individual capacity but solely as
Collateral Agent (the “Pledgee”), and [                    ], as the issuer of
the Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).
W I T N E S S E T H:
          WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have
entered into a Pledge Agreement, dated as of May 25, 2007 (as amended, modified,
restated and/or supplemented from time to time, the “Pledge Agreement”), under
which, among other things, in order to secure the payment of the Obligations (as
defined in the Pledge Agreement), the Pledgor has or will pledge to the Pledgee
for the benefit of the Secured Creditors (as defined in the Pledge Agreement),
and grant a security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest of the Pledgor in and
to any and all [“uncertificated securities” (as defined in Section 8-102(a)(18)
of the Uniform Commercial Code, as adopted in the State of New York)
(“Uncertificated Securities”)] [Partnership Interests (as defined in the Pledge
Agreement)] [Limited Liability Company Interests (as defined in the Pledge
Agreement)], from time to time by the Issuer, whether now existing or hereafter
from time to time acquired by the Pledgor (with all of such [Uncertificated
Securities] [Partnership Interests] [Limited Liability Company Interests] being
herein collectively called the “Issuer Pledged Interests”); and
          WHEREAS, the Pledgor desires the Issuer to enter into this Agreement
in order to perfect the security interest of the Pledgee under the Pledge
Agreement in the Issuer Pledged Interests, to vest in the Pledgee control of the
Issuer Pledged Interests and to provide for the rights of the parties under this
Agreement;
          NOW THEREFORE, in consideration of the premises and the mutual
promises and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
          1. The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer Pledged Interests originated by any person or entity other
than the Pledgee (and its successors and assigns) or a court of competent
jurisdiction.

 



--------------------------------------------------------------------------------



 



ANNEX H
Page 2
          2. The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.
          3. The Issuer hereby represents and warrants that (i) the pledge by
the Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests consisting of capital
stock of a corporation are fully paid and nonassessable.
          4. All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Pledgee at the
following address:
60 Wall Street
New York, New York 10005
Attention: Anca Trifan
Telephone No.: (212) 250-6159
Telecopier No.: (212) 797-4347
          5. Following its receipt of a notice from the Pledgee stating that the
Pledgee is exercising exclusive control of the Issuer Pledged Interests and
until the Pledgee shall have delivered written notice to the Issuer that all of
the Obligations have been paid in full and this Agreement is terminated, the
Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Pledgee only by wire transfers to such account as the Pledgee
shall instruct.
          6. Except as expressly provided otherwise in Sections 4 and 5, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Pledgee or the Issuer shall not be
effective until received. All notices and other communications shall be in
writing and addressed as follows:

                 
 
  (a)   if to the Pledgor, at:        
 
               
 
     
 
       
 
     
 
       
 
     
 
       
 
     
 
       
 
      Attention:        
 
      Telephone No.:
 
     
 
      Fax No.:        

 



--------------------------------------------------------------------------------



 



ANNEX H
Page 3

                  (b)   if to the Pledgee, at the address given in Section 4
hereof;  
 
  (c)   if to the Issuer, at:    
 
           
 
     
 
   
 
     
 
   
 
     
 
   

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day on which banks in New York are authorized to remain closed.
          7. This Agreement shall be binding upon the successors and assigns of
the Pledgor and the Issuer and shall inure to the benefit of and be enforceable
by the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.
          8. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflict of laws.

 



--------------------------------------------------------------------------------



 



ANNEX H
Page 4
     IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

            [                                        ],
as Pledgor
      By           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in its individual capacity but solely as Collateral Agent and
Pledgee         By           Name:           Title:                 By          
Name:           Title:           [                                         ],
as the Issuer
      By           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1. SECURITY FOR OBLIGATIONS
    2  
2. DEFINITIONS
    3  
3. PLEDGE OF SECURITIES, ETC.
    6  
3.1 Pledge
    6  
3.2 Procedures
    9  
3.3 Subsequently Acquired Collateral
    11  
3.4 Transfer Taxes
    11  
3.5 Certain Representations and Warranties Regarding the Collateral
    11  
4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.
    11  
5. VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT
    12  
6. DIVIDENDS AND OTHER DISTRIBUTIONS
    12  
7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT
    13  
8. REMEDIES, CUMULATIVE, ETC.
    14  
9. APPLICATION OF PROCEEDS
    14  
10. PURCHASERS OF COLLATERAL
    14  
11. INDEMNITY
    15  
12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER
    15  
13. FURTHER ASSURANCES; POWER-OF-ATTORNEY
    16  
14. THE PLEDGEE AS COLLATERAL AGENT
    16  
15. TRANSFER BY THE PLEDGORS
    17  
16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS
    17  
17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION);
JURISDICTION OF ORGANIZATION; LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC.
    19  

(i)



--------------------------------------------------------------------------------



 



Table of Contents

         
18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.
    19  
19. SALE OF COLLATERAL WITHOUT REGISTRATION
    20  
20. TERMINATION; RELEASE
    21  
21. NOTICES, ETC.
    23  
22. WAIVER; AMENDMENT
    24  
23. SUCCESSORS AND ASSIGNS
    24  
24. HEADINGS DESCRIPTIVE
    24  
25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    24  
26. PLEDGORS’ DUTIES
    25  
27. COUNTERPARTS
    26  
28. SEVERABILITY
    26  
29. RECOURSE
    26  
30. ADDITIONAL PLEDGORS
    26  
31. LIMITED OBLIGATIONS
    26  
32. RELEASE OF PLEDGORS
    26  
33. COMPLIANCE WITH LAWS
    27  

(ii)



--------------------------------------------------------------------------------



 



Table of Contents

          ANNEX A   —  
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS
ANNEX B   —  
SCHEDULE OF SUBSIDIARIES
ANNEX C   —  
SCHEDULE OF STOCK
ANNEX D   —  
SCHEDULE OF NOTES
ANNEX E   —  
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
ANNEX F   —  
SCHEDULE OF PARTNERSHIP INTERESTS
ANNEX G   —  
SCHEDULE OF CHIEF EXECUTIVE OFFICES
ANNEX H   —  
FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY COMPANY
INTERESTS AND PARTNERSHIP INTERESTS

(iii)